

116 HR 5804 : DHS Blue Campaign Enhancement Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5804IN THE SENATE OF THE UNITED STATESOctober 1, 2020Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo amend the Homeland Security Act of 2002 to enhance the Blue Campaign of the Department of Homeland Security, and for other purposes.1.Short titleThis Act may be cited as the DHS Blue Campaign Enhancement Act.2.Department of Homeland Security Blue Campaign enhancementSection 434 of the Homeland Security Act of 2002 (6 U.S.C. 242) is amended— (1)in subsection (e)(6), by striking utilizing resources, and inserting developing and utilizing, in consultation with the Advisory Board established pursuant to subsection (g), resources; and(2)by adding at the end the following new subsections:(f)Web-Based training programsTo enhance training opportunities, the Director of the Blue Campaign shall develop web-based interactive training videos that utilize a learning management system to provide online training opportunities that shall be made available to the following individuals:(1)Federal, State, local, Tribal, and territorial law enforcement officers.(2)Non-Federal correction system personnel.(3)Such other individuals as the Director determines appropriate.(g)Blue Campaign Advisory Board(1)In generalThe Secretary shall establish within the Department a Blue Campaign Advisory Board and shall assign to such Board a representative from each of the following components:(A)The Transportation Security Administration.(B)U.S. Customs and Border Protection.(C)U.S. Immigration and Customs Enforcement.(D)The Federal Law Enforcement Training Center.(E)The United States Secret Service.(F)Any other components or offices the Secretary determines appropriate.(2)ConsultationThe Director shall consult the Board established pursuant to paragraph (1) regarding the following:(A)Recruitment tactics used by human traffickers to inform the development of training and materials by the Blue Campaign.(B)The development of effective awareness tools for distribution to Federal and non-Federal officials to identify and prevent instances of human trafficking.(C)Identification of additional persons or entities that may be uniquely positioned to recognize signs of human trafficking and the development of materials for such persons.(3)ApplicabilityThe Federal Advisor Committee Act (5 U.S.C. App.) does not apply to—(A)the Board; or(B)consultations under paragraph (2).(h)ConsultationWith regard to the development of programs under the Blue Campaign and the implementation of such programs, the Director is authorized to consult with State, local, Tribal, and territorial agencies, non-governmental organizations, private sector organizations, and experts. Such consultation shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.)..Passed the House of Representatives September 30, 2020.Cheryl L. Johnson,Clerk.